Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 04 November 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 14-23 have been canceled.
2. No new Claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
Support is seen for the amendment to claim 1 at page 5, lines 10-27 and page 6, lines 23-28.
5. The rejection of Claim(s) 1-8, 13 and 24-27 under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record), and the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Zhang et al (US 2012/0021467 A1; of record), and the rejection of Claims 10-11 under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Dusseault et al (J. Biomed Mater Res 2006, 76A, 243-251; of record), and the rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Jennewein et al (WO 2015/049331 A1; of record) have been withdrawn in view of the amendment to claim 1 and applicant’s remarks.
	Claims 1-13 and 24-27 are pending in the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 13 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Jennewein (WO 2015/106943 A1; newly cited; document cited in IDS filed 11/04/2022).
One of the embodiments of Pelletier is recovery of sialyloligosaccharides from cheese processing waste streams (paras 0039 and 0114). This done by first subjecting the streams to ultrafiltration and fractionation for removing proteins (ultrafiltration as in claim 4). After this it is contacted with a cation exchange resin for removing positively charged materials (cations) and then contact with an anion exchange resin (paras 0114-0127; step ii of claim 1; and limitations of claims 5 and 6). The sialyloligosaccharides are then eluted from the anion exchange resin using an aqueous solution of a suitable salt (paras 0135-0137). The eluent containing the sialyloligosaccharides is concentrated and desalted using reverse osmosis to remove the salt (step iii in claim 1). The desalting may also be performed using ultrafiltration or diafiltration (para 0179; as in claim 7). After removal of the salt, the resulting solution is concentrated to provide solid sialyloligosaccharides which is recrystallized (paras 0145-0147, 0161; steps i and vi of claim 2 and limitation of claim 3). The concentration of the solution to give solid sialyloligosaccharide indicates that the solvent is evaporated (as in claim 8). The sialyloligosaccharides may also be recovered using electrodialysis (para 0109; as in claim 13).
Pelletier does not expressly teach purifying one or more desired sialylated oligosaccharides produced by microbial fermentation, and separating the cells that produced one or more desired sialylated oligosaccharides as in claim 1, step I and step iv) in claim 1.
Jennewein, drawn to production of HMO’s via microbial fermentation, teaches separation of the biomass from the fermentation medium via ultrafiltration to obtain a cell-free fermentation medium. The solution was then subjected to ion exchange resin treatment. The concentrated solution was then subjected to activated carbon treatment for removing color giving materials. After decolorization the solution was electrodialysed and subjected to sterile filtration using a 3kDa filter and then spray dried for analysis (Example 1, pages 13-15; microbial fermentation and separating cells from one or more desired HMO’s as in claim 1 and step i) in claim 1.; limitation of claim 2, parts iii)-vi); limitations of claims 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the process steps of Pelletier and that of Jennewein to purify one or more desired sialylated oligosaccharides produced by microbial fermentation since the steps used by Pelletier produce pure sialyloligosaccharide and can be applied for purification of desired oligosaccharide produced by microbial fermentation. 
Pelletier teaches some of the steps used in the purification of sialylated oligosaccharides and Jennewein teaches some of the steps for purification of related HMO’s produced via microbial fermentation individually. Therefore, one of ordinary skill in the art would find it obvious to incorporate the process steps taught by Jennewein in the process of Pelletier for the purification of silaylated oligosaccharides produced via fermentation.
The artisan would find it obvious to use the steps for purifying the sialylated of HMO’s recited in claim 24. There is a reasonable expectation of success that the process steps of Pelletier in combination with those of Jennewein will work for purifying silaylated oligosaccharides as in claim1 and those in claim 24. Pelletier’s teaching regarding the use of ultrafiltration for removing proteins renders obvious the use of the same for removing cells, biomass and the compounds as in new claims 25-27. The artisan can adjust the MWCO of the filters used for the removal.
One of ordinary skill in the art would be motivated to use the claimed steps (also taught by the prior art) since the process of Pelletier gives sialyloligosaccharides which can be easily crystallized in the last step to get pure sialyloligosaccharides, and incorporating the steps taught by Jennewein will give the desired product that will be highly pure and sterile. The artisan would also prefer a process that is art tested and known to give the desired product having high purity level. 
It would be obvious to the artisan to use the same process for removal of one or more compounds having a lower molecular weight than the desired sialylated oligosaccharides from the broth as in claim 1, step iv).
Response to Applicant’s Remarks
	In view of the amendment to claim 1 and applicant’s remarks the above art rejection is made of record.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Jennewein (WO 2015/106943 A1; newly cited; document cited in IDS filed 11/04/2022) and further in view of Dusseault et al (J. Biomed Mater Res 2006, 76A, 243-251; of record).
The teaching of Pelletier is set forth above. Pelletier does not teach the use of a 6kDa filter or a 3kDa filter as in claim 10 and the limitation of claim 11. However, Pelletier teaches the use of filtration for purification using ultrafiltration and diafiltration through 1kDA to 10kDa filters (para 0109 and 0115; includes molecular weights recited in claim 10). Jennewein teaches the use of a 3kDa filter as in claim 10 (see above). In view of this teaching of Jennewein and that of Pelletier one of ordinary skill in the art can substitute the 6kDa filter as in claim 10 for the purpose of optimization of the removal of endotoxin.
Dusseault et al, drawn to purification of polysaccharides, teaches removal of endotoxins and sterilization via filtration using a 0.22m filter and dialysis (same as filtration) using a membrane (50kDa; Page 245, left col., first full paragraph; page 249, right col. last two lines through page 25p, left col., line 2; as in claims 10-11). In view of this teaching and that of Pelletier and Jennewein it would be obvious to one of ordinary skill in the art that the same procedure can be used for removing endotoxins from sialylated oligosaccharides and sterilizing it in the method of Pelletier in view of Jennewein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to remove endotoxins and sterilize the fermentation broth/solution using the claimed filters and sterilize it since the claimed steps are known in the art to be used for removal of endotoxins and sterilization of polysaccharides, which can be used for purifying sialylated oligosaccharides too. One of ordinary skill in the art would be motivated to use the claimed step since it gives the desired product wherein endotoxins are reduced to a considerable extent using the claimed steps. Pelletier teaches that several sialylated oligosaccharides have been found to have valuable application in pharmaceutics (para 0005). The artisan will recognize that the products should have low endotoxin levels for such uses and would therefore use the claimed steps for obtaining sialylated oligosaccharides having endotoxin levels as low as possible.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 10-11 arguing that Dusseault does not satisfy the deficiencies of Pelletier as discussed above. Dusseault does not teach or suggest producing sialylated oligosaccharide by microbial fermentation and removing cells using filtration or centrifugation. Dusseault is directed to purification of alginate. Dusseault discloses a multistep purification process specific for alginate. It does not disclose anything on sterilization achieved by this filtration as in claim 11 and does not disclose removal of endotoxins using 50kDa MCWO filter. Dusseault uses 0.22m filter to remove charcoal from the solution. The artisan would not have been motivated to pick out two steps of this procedure for alginate purification, and apply it for the purification of an entirely different class of compounds (pages 7-8 of Remarks).
Pelletier teaches the steps used in the claimed process except for producing the desired product via microbial fermentation. Jennewein teaches producing related HMO’s via fermentation and removal of the cells that produced the silaylated oligosaccharides. The artisan will recognize that the steps taught by Pelletier and Jennewein can be used for purifying sialylated oligosaccharides produced via microbial fermentation as in the claimed process. Filtration is suggested by Pelletier for removing other impurities. 
Dusseault teaches the use of 0.22m filter as in claim 11. The use of the same filter should sterilize and remove endotoxins present in the broth too. Filtration using a filtration membrane is taught by Dusseault. In view of this teaching and that of Pelletier and Jennewein, one of ordinary skill in the art will use the step taught by Dusseault in the process of Pelletier. The MCWO can be adjusted for this purpose. The alginate of Dusseault may be different from the instant sialyloligosaccharides. However, both are polysaccharides. The artisan would have a reasonable expectation of success in using the steps taught by Dusseault in the purification of sialyloligosaccharides. There is no teaching or suggestion in Dusseault or Pelletier or Jennewein that the use of these steps will not work in the purification of sialyloligosaccharides. The combined teachings of Pelletier, Jennewein and Dusseault do render claims 10 and 11 obvious. The rejection is maintained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Pelletier et al (US 2004/0185146 A1; of record) in view of Jennewein (WO 2015/106943 A1; ‘943; newly cited; document cited in IDS filed 11/04/2022) and further in view of Jennewein et al (WO 2015/049331 A1; ‘331; of record).
The teaching of Pelletier and ‘943 are set forth above. Pelletier does not teach the use of SMB chromatography as in claim 12.
Jennewein et al ‘331 teaches the use of simulated moving bed (SMB) chromatography for purifying human milk oligosaccharides (Abstract; page 5, line 8 through page 33, line 30; SMB as in claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use SMB as a step in the method of Pelletier in view of ‘943 since the use of SMB for purification of sialylated oligosaccharides is known in the art.
One of ordinary skill in the art would be motivated to use SMB further as a purification step since it gives the desired products with high purity, without heavy metal contaminants (page 5, lines 27-36). 

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 12 arguing that Jennewein ‘331 does not satisfy the deficiencies of Pelletier as it does not teach or suggest producing sialylated oligosaccharides by microbial fermentation or removing the cells that produced them as in claim 1. The artisan would not have been motivated to combine Jennnewein’s (‘331) method for purification of neutral oligosaccharides with the disclosure for the particular acidic sialylated oligosaccharides of Pelletier, much less the acidic sialylated oligosaccharides of claim 1. The artisan would have distinguished between neutral oligosaccharides and acidic oligosaccharides and their related purification processes (pages 8-9 of Remarks).
Applicant’s arguments are not found to be persuasive. Applicant is arguing nonobviousness based on the designation (acidic vs neutral) of the respective products. Applicant has not explained why the process steps taught by the prior art will not work for the claimed sialylated oligosaccharides other than arguing that one is acidic and the other is neutral. There is no teaching or suggestion in the references that SMB will not work for purifying acidic sialylated oligosaccharides. According to Jennewein ‘331 SMB also uses resins and a mobile phase as taught by Pelletier for purifying sialyloligosaccharides (page 7, lines 12-19). Pelletier teaches the use of ultrafiltration, electrodialysis, anion and cation exchange resins for purification of sialyloligosaccharides as in the instant process. Based on this combination of the teachings the artisan would have a reasonable expectation of success in purifying sialyloligosaccharides using SMB as in the instant process. Therefore, claim 12 is rendered obvious by the combined teachings of Pelletier, Jennewein ‘943 and Jennewien ‘331. The rejection is maintained.


Conclusion
Pending claims 1-13 and 24-27 are rejected.
Claims 14-23 have been canceled.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623